Citation Nr: 1213094	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 2006 rating action, denying a service connection for a cervical spine disability.

2.  Whether there was CUE in a September 2006 rating action, denying service connection for a neurological condition of the buttocks, middle area of the body and bilateral lower extremities (bilateral lower extremity neurological disability).  

3.  Whether there was CUE in a September 2006 rating action, denying service connection for a right shoulder disability.  

4.  Whether there was CUE in a September 2006 rating action, denying service connection for a left shoulder disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.  

8.  Entitlement to service connection for a right lower extremity neurological disability.

9.  Entitlement to service connection for a left lower extremity neurological disability.  

10.  Entitlement to service connection for a skin condition of the feet.

11.  Entitlement to a higher initial disability evaluation for lumbar spine degenerative joint disease (low back disability), rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to December 2005, and his decorations include the Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 determination of the San Juan, Puerto Rico, Regional Office (RO), and a May 2008 determination of the Winston-Salem, North Carolina RO.  During the pendency of the appeal, the Veteran relocated to the State of Florida and the St. Petersburg RO has jurisdiction over the claims.  

The September 2006 rating action denied the service connection claim for numbness of the buttocks, middle area of the body and lateral aspect of the legs, and the Veteran perfected appellate review of this determination.  Based on the evidence of record, the Board has recharacterized this neurological disability claim, as reflected on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

On his July 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing in connection with his appeal and such hearing was scheduled; however, he failed to appear for the hearing.  The record indicates the Veteran was in the custody of the State of Florida at the time of his scheduled hearing and consequently was unable to appear.  For incarcerated Veterans, the duty to assist requires that VA tailor its assistance to the peculiar circumstances of confinement and, in a January 27, 2012, correspondence, the Board informed the Veteran of the alternative means to provide testimony and statements related to his claim.  See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Neither the Veteran nor his representative have responded to this correspondence or expressed any interest in utilizing these alternative methods of testimony.  Thus, the Board deems the Veteran's hearing request withdrawn.  See 38 C.F.R. §§ 20.702; 20.704 (2011). 

The issues of entitlement to an increased disability evaluation for right and left knee disabilities have been raised by the Veteran in an August 2007 submission, but these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for (I) a cervical spine disability, (II) a right shoulder disability, (III) a left shoulder disability; and (IV) a skin condition of the feet; as well as entitlement to (V) a higher initial disability evaluation for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran alleges CUE in a September 2006 rating action, denying service connection for a cervical spine disability, which is presently in appellate status and before the Board.

2.  The Veteran alleges CUE in a September 2006 rating action, denying service connection for a bilateral lower extremity neurological disability, which is presently in appellate status and before the Board.

3.  The Veteran alleges CUE in a September 2006 rating action, denying service connection for a right shoulder disability, which is presently in appellate status and before the Board.

4.  The Veteran alleges CUE in a September 2006 rating action, denying service connection for a left shoulder disability, which is presently in appellate status and before the Board.

5.  Resolving all reasonable doubt in his favor, the Veteran's right lower extremity neurological disability had its onset in service and is related to a service-connected low back disability.  

6.  Resolving all reasonable doubt in his favor, the Veteran's left lower extremity neurological disability had its onset in service and is related to a service-connected low back disability.


CONCLUSIONS OF LAW

1.  The appeal as to whether there was CUE in the September 2006 rating action, denying service connection for a cervical spine disability, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011); Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997). 

2.  The appeal as to whether there was CUE in the September 2006 rating action, denying service connection for a bilateral lower extremity neurological disability, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011); Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

3.  The appeal as to whether there was CUE in the September 2006 rating action, denying service connection for a right shoulder disability, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011); Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

4.  The appeal as to whether there was CUE in the September 2006 rating action, denying service connection for a left shoulder disability, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011); Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

5.  Service connection for a right lower extremity neurological disability, to include as secondary to a service-connected low back disability, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011). 

6.  Service connection for a left lower extremity neurological disability, to include as secondary to a service-connected low back disability, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the aforementioned notice and duty to assist provisions of the law and regulations are not applicable to the CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Huston v. Principi, 15 Vet. App. 395, 403 (2004).  In this decision, the Board also grants service connection for right and left lower extremity neurological disabilities, which represents a complete grant of the benefits sought on appeal, rendering unnecessary any discussion of VA's duty to notify and assist on these matters.

	CUE Claims

In a November 2006 statement, the Veteran alleges CUE in the September 2006 rating action with respect to the denial of service connection claims for respective cervical spine, right and left shoulder, and bilateral lower extremity neurological disabilities.  Specifically, he maintains that the RO failed to properly assess the medical and lay evidence of record favorable to his claim.  

In May v. Nicholson, 19 Vet. App. 310 (2005), the United States Court of Appeals for Veterans Claims (Court) stated that, although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review."  Id. at 317 (emphasis in original).  In reaching this determination, the Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.  As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320.  

Initially, the Board finds that the Veteran's purported November 2006 CUE claim, as to the September 2006 rating action, was premature because this rating action was not final, to include to the extent the submission purported to allege CUE in the July 2006 rating action.  In fact, the September 2006 determination could only become final one year from the date of mailing (i.e., September 26, 2007).  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. §§ 3.104, 20.302; 20.1103.  As such, the May 2008 rating action addressing the CUE claims were not ripe for consideration as a matter of law.  See Link v. West, 12 Vet. App. 39 (1998); see also May, supra.  Moreover, the Veteran has perfected appellate review of his service connection claims for a cervical spine, right and left shoulder, and bilateral lower extremity disabilities.  See Appeal to Board of Veterans' Appeals (VA Form 9), Dec. 21, 2007; SOC, Dec. 5, 2007.  In view of the foregoing, the Board finds that the November 2005 CUE motion is without legal merit and, at this time, must be dismissed without prejudice.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

	Service Connection Claims

The Veteran seeks service connection for right and left lower extremity neurological disabilities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board finds that the evidence of record confirms the Veteran's diagnosis of a neurological condition of the right and left lower extremities.  See VA Examination Rpt., May 4, 2009; Fee Basis MRI Rpt., Mar. 21, 2006.  Accordingly, the determinative issue is whether the Veteran's right and left neurological disabilities are related to service or any service-connected disability, and the Board will center the analysis to follow on this matter.  

A January 2004 service treatment record documents the Veteran's complaints and treatment for lower extremity pain.  On his August 2005 Medical Board separation Report of Medical History, the Veteran reported a history of numbness/tingling and the military medical professional affirmed a three month history of low back pain with radiculopathy.  

During his September 2006 VA examination, the Veteran detailed his bilateral lower extremity neurological symptomatology, to include in-service onset and relevant numbness.  Based on current examination findings, the examiner diagnosed a L5-S1 annular tear with a bulging disc.  Then, the examiner opined that the Veteran's current bilateral lower extremity neurological condition was not likely related to military because service treatment records were silent as to any treatment and/or complaint for any such condition. 

The Veteran detailed an identical account of bilateral lower extremity neurological symptomatology at a May 2009 VA examination.  The VA examiner further noted presence of lower extremity radiating pain from the lumbar spine; however, the examiner did not provide any opinion with respect to whether any such condition was directly related to military service.  

The Board finds the Veteran's account of the in-service onset of right and left lower extremity neurological symptoms, and of continuous post-service symptomatology both competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reaching this determination, the Board notes that service treatment records confirm his account of in-service lower extremity neurological treatment and symptoms, to include as confirmed by a military medical professional on his August 2005 Medical Board separation Report of Medical History.  Moreover, his account of symptomatology is generally consistent with the in- and post-service medical evidence of record and has been generally consistent.  These factors together make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative evidence of record tends to support the respective service connection claims.  The May 2009 VA examination report provides highly probative evidence in support of the Veteran's claims.  In this examination report, the examiner confirmed the presence of right and left lower extremity neurological conditions and, at least arguably, related these symptoms to the Veteran's service-connected low back disability.  Further, the examination report reflects reliance on relevant medical expertise, a detailed consideration of the relevant medical evidence of record and the Veteran's competent and credible account of symptomatology.  The examiner's notation that the Veteran's lower extremity symptoms were attributable to his low back disability is also consistent with notation of a military medical professional at the time of the Veteran's separation examination.  Accordingly, when considered with all other evidence of record, medical and lay, the Board finds the May 2009 VA examination report to provide probative evidence tending to support the Veteran's respective service connection claims.  Washington, supra; see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Conversely, the Board finds the September 2006 VA examination opinion, weighing against the claim, to be of minimal probative value.  The examiner provided an opinion that relies largely, if not entirely, on medical evidence, or the lack thereof, and does not reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  Further the examiner misstates the relevant medical evidence of record, indicating that service treatment records contain no documentation of any neurological conditions of this nature, which is completely contrary to a December 2004 service treatment record and the Veteran's August 2005 Medical Board separation Report of Medical History.  These deficiencies render the logic and reasoning provided to support the opinion incomplete and inaccurate; therefore, the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In sum, the Board finds there is competent evidence of record that the Veteran has currently diagnosed right and left lower extremity neurological conditions and he has provided a competent and credible account of relevant symptomatology, to include in-service onset and continuity since separation.  Additionally, service connection is in effect for a low back disability and the most probative medical evidence of record, at a minimum, tends to relate the Veteran's respective lower extremity neurological conditions to the aforementioned low back disability.  Accordingly, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claims, or minimally is in equipoise.  Therefore, the criteria to establish service connection for (I) a right lower extremity neurological disability and (II) a left lower extremity neurological disability have been met, and the Veteran's claims are granted.


ORDER

The appeal as to whether there was CUE in a September 2006 rating action, denying service connection for a cervical spine disability, is dismissed without prejudice. 

The appeal as to whether there was CUE in a September 2006 rating action, denying service connection for a bilateral lower extremity neurological disability, is dismissed without prejudice. 

The appeal as to whether there was CUE in a September 2006 rating action, denying service connection for a right shoulder disability, is dismissed without prejudice. 

The appeal as to whether there was CUE in a September 2006 rating action, denying service connection for a left shoulder disability, is dismissed without prejudice. 

Service connection is granted for a right lower extremity neurological disability, to include as secondary to a service-connected low back disability.  

Service connection is granted for a left lower extremity neurological disability, to include as secondary to a service-connected low back disability.  


REMAND

The September 2006 VA examination opinions purporting to address the respective cervical spine, right shoulder and left shoulder service connection claims, are inadequate.  Significantly, the examiner's opinions rely largely if not entirely, on the absence of records of in-service treatment for the respective conditions and do not reflect adequate consideration and analysis of the Veteran's competent account of in- and post-service symptomatology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, with respect to the right shoulder condition the basis of the opinion is inadequate, given service treatment records documenting relevant in-service treatment.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, having found the September 2006 VA examination inadequate, and presented with not subsequent VA examination opinion providing a relevant etiological opinion, the Board is without discretion and must remand the claims as to obtain a suffice medical examination(s) and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In reaching this conclusion, the Board is cognizant that, at last report, the Veteran was incarcerated.  The Board points out, however, that the Court has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.    

As such, on remand, the RO should determine whether the Veteran continues to be incarcerated.  Thereafter, the RO must either afford him an appropriate formal VA examination, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated.  

If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, either by VA or by a medical professional at the correctional institution acting on behalf of VA, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board concludes that a VA examiner should review the claims folder and provide the requested etiological opinions.  

Further, although such records are not available through the Virtual VA system, the record suggests that the Veteran may receive regular treatment for his cervical spine and bilateral shoulder conditions; however, pertinent VA treatment records dated from July 2009 to August 2009 have not been associated with the claims file.  While not definitive, it appears that the Veteran has been incarcerated and the present state of the record reasonably raises the possibility that he obtains treatment at this facility, but the record does not reflect sufficient attempts to obtain any such records.  Under the law, VA must attempt to obtain these records, 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason as well, the Board has no discretion and must remand these claims.  

In the September 2006 rating action, the RO denied the Veteran's service connection claim for a skin condition of the feet and assigned an initial 10 percent disability evaluation for a low back disability.  In an October 2006 statement, the Veteran expressed his disagreement with these respective determinations.  The Board accepts his statements as a timely notice of disagreement (NOD) with respect to the aforementioned claims.  See 38 C.F.R. § 20.201 (2011).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these matters.  Under the circumstances, the Board has no discretion and is obligated to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his cervical spine and shoulder symptomatology, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must contact the Veteran, to ascertain any treatment(s) and/or hospitalization(s) related to his cervical spine and shoulders that he has obtained while in custody of the relevant county and state correctional facilities.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated July 2009 to August 2009.  Any negative response should be in writing, and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, if possible, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of his claimed cervical spine, right shoulder and left shoulder conditions.   The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner must diagnose all cervical spine and shoulder conditions found to be present.  Then, for each diagnosed condition, the examiner must state whether it is at least as likely as not the condition is: (a) related to military service; and (b) had its onset in-service or within one year of separation.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) a December 2004 service treatment record; (III) an August 2004 Medical Board examination report; (IV) March 2006, September 2006 and May 2009 VA examination reports, and any other evidence deemed relevant.  

If the Veteran remains incarcerated and it is not possible to afford him a VA examination, to include at the correctional facility, the RO should contact the correctional facility and request that a medical professional at the correctional facility perform the above examination.  The RO should arrange for the Veteran's claims folder to be reviewed by that medical professional prior to providing the requested information and opinions.  

If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the above examination, the RO should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  Then, the examiner should provide the requested information and opinions.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

5.  The RO must issue a Statement of the Case (SOC) with respect to the Veteran's claims seeking (I) service connection for a skin condition of the feet and (II) a higher initial disability evaluation for a low back disability, rated 10 percent disabling.  The SOC must include notification of the need to timely file a substantive appeal to perfect an appeal on these issues.   

6.  Then, readjudicate the present appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


